DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology (i.e. “comprises” – see lines 2, 4 and 5).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  “the base” should be “the flexible base”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 10-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zocher et al (US 2010/0081983).
With respect to claim 1, Zocher discloses a wound covering device (bandage 104; covers a wound 640 as shown in fig 6; see also abstract and para [0037]) for providing non-contact protection of a wound (protects a wound as described in para [0009] and as shown in fig 6, the bandage 104 includes a dome 114 spaced away from the wound site 640 and thereby provides non-contact protection of the wound) comprising: a wound cover component (dome structure 114 covers a wound 640 as shown in fig 6) comprising a pair of sidewalls and a curved top (as shown in fig 6; see also para [0009]); a flexible base comprising a plurality of sidewalls attached to the wound cover component along a perimeter (the edge of dome structure 114 is provided with a lateral flange/lip 646 – para [0038]; the flanged end is flexible – para [0040] and comprises sidewalls attached to dome 114 along the perimeter as shown in figs 6-7); and at least one securing component attached to the flexible base (first and second fastener portions 110, 112 that are attached laterally to dome structure 114 – para [0027]; dome structure 114 is integrally formed with the flange 646 as shown in fig 7 and the fasteners 110,112 are therefore attached to the flange 646 via the dome structure 114).
With respect to claim 3, Zocher discloses the invention as claimed (see rejection of claim 1) and also discloses that the curved top (114) is semi-cylindrical in shape (as shown in figs 6 and 8).
With respect to claim 4, Zocher discloses the invention as claimed (see rejection of claim 1) and also discloses that the wound cover component is transparent (para [0031]).
With respect to claim 10, Zocher discloses a wound covering device (bandage 104; covers a wound 640 as shown in fig 6; see also abstract and para [0037]) for providing non-contact protection of a wound (protects a wound as described in para [0009] and as shown in fig 6, the bandage 104 includes a dome 114 spaced away from the wound site 640 and thereby provides non-contact protection of the wound) comprising: a wound cover component (dome structure 114 covers a wound 640 as shown in fig 6) comprising a curved top (as shown in fig 6; see also para [0009]); a flexible base comprising a plurality of sidewalls attached to the wound cover component along a perimeter (the edge of dome structure 114 is provided with a lateral flange/lip 646 – para [0038]; the flanged end is flexible – para [0040] and comprises sidewalls attached to dome 114 along the perimeter as shown in figs 6-7); a gasket (116) attached to a bottom edge of the flexible base (attached to the bottom of the flange 646 as shown in fig 7); and at least one securing component attached to the flexible base (first and second fastener portions 110, 112 that are attached laterally to dome structure 114 – para [0027]; dome structure 114 is integrally formed with the flange 646 as shown in fig 7 and the fasteners 110,112 are therefore attached to the flange 646 via the dome structure 114).
With respect to claim 11, Zocher discloses the invention as claimed (see rejection of claim 10) and also discloses that the curved top (114) is semi-cylindrical in shape (as shown in figs 6 and 8).
With respect to claim 12, Zocher discloses the invention as claimed (see rejection of claim 10) and also discloses that the curved top (114) is domed in shape (referred to as a “dome” structure – para [0027]).
With respect to claim 13, Zocher discloses the invention as claimed (see rejection of claim 10) and also discloses that the at least one securing component is a self-application strap (each of the fastener portions 110,112 is in the form of a strap as shown in figs 1-6).
With respect to claim 14, Zocher discloses the invention as claimed (see rejection of claim 10) and also discloses that the at least one securing component is a pair of self-application straps (the pair of fastener portions 110,112 are in the form of a pair of straps as shown in figs 1-6).
With respect to claim 15, Zocher discloses the invention as claimed (see rejection of claim 10) and also discloses that the gasket is adapted to conform to a shape of an irregular surface (the gasket is adapted to be held in contact with the skin surface as discloses in para [0009]; the surface of a patient’s skin inherently includes irregularities such as an uneven surface and/or dimpling and the gasket is interpreted as being adapted to conform to this surface in order to be held in contact with it).
With respect to claim 18, Zocher discloses a wound covering device (bandage 104; covers a wound 640 as shown in fig 6; see also abstract and para [0037]) for protection of a wound (protects a wound as described in para [0009]) comprising: a wound cover component (dome structure 114 covers a wound 640 as shown in fig 6); a flexible base comprising a plurality of sidewalls attached to the wound cover component along a perimeter (the edge of dome structure 114 is provided with a lateral flange/lip 646 – para [0038]; the flanged end is flexible – para [0040] and comprises sidewalls attached to dome 114 along the perimeter as shown in figs 6-7); a gasket (116) attached to a bottom edge of the flexible base (attached to the bottom of the flange 646 as shown in fig 7); and at least one securing component attached to the flexible base (first and second fastener portions 110, 112 that are attached laterally to dome structure 114 – para [0027]; dome structure 114 is integrally formed with the flange 646 as shown in fig 7 and the fasteners 110,112 are therefore attached to the flange 646 via the dome structure 114).
With respect to claim 19, Zocher discloses the invention as claimed (see rejection of claim 18) and also discloses that the wound cover component (114) is a flexible, stretchable sheet (the dome structure 114 is formed from a material that is constructed to provide flex – para [0009] and includes pleats 128 which permit the structure to stretch – para [0030]).

Claim(s) 10, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall (WO 2013/123005A1).
With respect to claim 10, Wall discloses a wound covering device (dressing 10) for providing non-contact protection of a wound (covers and seals a wound site 2 – para [0040] and includes a domed portion 20 which is spaced away from a wound and therefore does not contact the wound) comprising:
a wound cover component comprising a curved top (dome 20; fig 1);
a flexible base comprising a plurality of sidewalls attached to the wound cover
component along a perimeter (flange 24 provided on a peripheral edge of dome 20; para [0041]; fig 1; the dome 20 and its peripheral flange 24 can be formed of a pliable material – para [0041] and is interpreted as comprising sidewalls defining the thickness of the element as shown in fig 1);
a gasket attached to a bottom edge of the flexible base (drape 40 is attached to the skin around a wound via adhesive 42 and is attached to flange 24 via adhesive – para [0050-0051]); and
at least one securing component attached to the flexible base (sealing drape 50 which is attached to flange 24 via adhesive 52; fig 1) .
With respect to claim 12, Wall discloses the invention as claimed (see rejection of claim 10) and also discloses that the curved top (20) is domed in shape (as shown in fig 1).
With respect to claims 16-17, Wall discloses the invention as claimed (see rejection of claim 10) and also discloses a skin securing component attached to a bottom edge of the gasket wherein the skin securing component is an adhesive layer (drape 40 is attached to the skin around a wound via adhesive 42 – para [0050-0051]).
With respect to claim 18, Wall discloses a wound covering device (dressing 10) for protection of a wound (covers and seals a wound site 2 – para [0040]) comprising:
a wound cover component (dome 20; fig 1);
a flexible base comprising a plurality of sidewalls attached to the wound cover
component along a perimeter (flange 24 provided on a peripheral edge of dome 20; para [0041]; fig 1; the dome 20 and its peripheral flange 24 can be formed of a pliable material – para [0041] and is interpreted as comprising sidewalls defining the thickness of the element as shown in fig 1);
a gasket attached to a bottom edge of the flexible base (drape 40 is attached to the skin around a wound via adhesive 42 and is attached to flange 24 via adhesive – para [0050-0051]); and
at least one securing component attached to the flexible base (sealing drape 50 which is attached to flange 24 via adhesive 52; fig 1).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 102(a)(1) as anticipated by Wall (WO 2013/123005A1) or, in the alternative, under 35 USC 103 as obvious over Wall (WO 2013/123005A1).
With respect to claim 20, Wall discloses the invention as claimed (see rejection of claim 18) and also discloses that an interior surface of the wound cover component (20) is covered with a non-stick coating (the dome 20 may be formed from silicone rubber which is a non-stick material – para [0041]; thus the interior surface of dome 20 is interpreted as being comprised of the non-stick silicone material).
Wall discloses that the interior surface of the wound cover component (dome 20) comprises a non-stick material but is silent as to the method of making this material.  The claimed phrase reciting that the interior surface is “covered with a non-stick coating” is being treated as a product by process limitation; that is, that the wound cover component is made by a coating process. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
            In the present case, the prior art device of Wall includes a dome 20 that may be formed from silicone rubber which is a non-stick material (para [0041]). Thus the interior surface of dome 20 is interpreted as being comprised of the non-stick silicone material and even though Wall is silent as to the process used to form the non-stick interior surface, it appears that the product in Wall would be the same or similar as that claimed since they both have non-stick material on the interior surfaces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Downing (US 6274787) in view of Knerr (US 4972829).
With respect to claim 1, Downing discloses a wound covering device for providing non-contact protection of a wound (“span-over-the-wound bandage” which covers a wound without contacting the wound – abstract; col 4 line 48 – col 5  line 52) comprising:
a wound cover component (removable canopy 46 – figs 6-7; col 5 lines 28-32; configured to cover a wound 12 – col 5 lines 43-52) comprising a pair of sidewalls and a curved top disposed between the pair of sidewalls (as shown in fig 7, the canopy 46 is defined by upstanding sidewalls at the area of locking ring 52 with a curved top attached to and extending between the sidewalls);
a base (base section 40; fig 6-7) comprising a plurality of sidewalls (shown in fig 7 there is a bottom edge 42 with sidewalls that extend upwardly therefrom) attached to the wound cover component along a perimeter (the top edge 50 of base section 40 attaches to the bottom edge 48 of canopy 46 via cooperation between locking ring 52 and locking groove 54 which extend around the perimeter edge – col 5 lines 28-32); and
at least one securing component attached to the base (the bottom edge 42 of base section 40 includes adhesive that is used to adhere the device to skin around a wound 12 thereby isolating the wound – col 5 lines 24-26 and 43-49).
Downing does not, however, explicitly disclose that the base is flexible.
Knerr teaches a bandage which includes a foam base coated with adhesive for attachment to the skin and a protective cover attached to the upper face of the foam base (abstract; col 2 lines 4-13) wherein the foam base is formed from a flexible foam that is readily formable and can be bent into contoured or compound shapes as required by the location of a wound (col 2 lines 4-8). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the base of Downing from a flexible foam like the base of Knerr in order to permit the base to be bent into contoured or compound shapes as required by the location of a wound to better accommodate the wound (Knerr col 2 lines 4-8).
With respect to claim 3, Downing in view of Knerr discloses the invention substantially as claimed (see rejection of claim 1) but Downing does not disclose in the embodiment shown in figures 6-7 that the curved top (top of canopy 46) is semi-cylindrical in shape.
Downing does, however, teach an embodiment shown in figure 8 which has a semi-cylindrical shape providing an elongated configuration that can be trimmed and fitted to wounds of particularly long length (col 5 lines 59-61). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the shape of the device of Downing in view of Knerr to have a semi-cylindrical shape as in the embodiment shown in figure 8 of Downing in order to allow the device to be trimmed and fitted to wounds of particularly long length.
With respect to claim 4, Downing in view of Knerr discloses the invention substantially as claimed (see rejection of claim 1) and Downing also discloses that the wound cover component is transparent (col 4 lines 51 and 62).
With respect to claim 5, Downing in view of Knerr discloses the invention substantially as claimed (see rejection of claim 1) and Downing also discloses that the flexible base (base section 40; fig 6-7) is adapted to conform to a shape of an irregular surface (the base bottom edge 42 is adhered to the skin of the patient 14 – col 5 lines 45-47; the surface of a patient’s skin inherently includes irregularities such as an uneven surface and/or dimpling and the base is interpreted as being adapted to conform to this surface in order to be adhered to it).
With respect to claim 6, Downing in view of Knerr discloses the invention substantially as claimed (see rejection of claim 1) and Knerr also teaches that the flexible base is water absorbent (col 2 lines 28-34). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the flexible base of the device of Downing in view of Knerr from a material that is water absorbent like the base in Knerr in order to remove moisture and fluids such as exudate from the wound and surrounding skin surface. 
With respect to claim 8, Downing in view of Knerr discloses the invention substantially as claimed (see rejection of claim 1) and Downing also discloses a skin securing component attached to a bottom edge of the base (the bottom edge 42 of base section 40 includes adhesive that is used to adhere the device to skin around a wound 12 thereby isolating the wound – col 5 lines 24-26 and 43-49).
With respect to claim 9, Downing in view of Knerr discloses the invention substantially as claimed (see rejection of claim 8) and Downing also discloses that the skin securing component is an adhesive layer (the bottom edge 42 of base section 40 includes adhesive that is used to adhere the device to skin around a wound 12 thereby isolating the wound – col 5 lines 24-26 and 43-49).

Claim(s) 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Downing (US 6274787) in view of Knerr (US 4972829) and further in view of Kendall (US 2017/0296391).
With respect to claim 2, Downing in view of Knerr discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the wound covering device is water resistant.
Kendall, however, teaches a dome-shaped wound covering device which can be water resistant (para [0007]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the wound covering device of Downing in view of Knerr from a water resistant material as taught by Kendall in order to protect a covered wound from becoming wet which could lead to infection or skin maceration at the wound site.
With respect to claim 7, Downing in view of Knerr discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the flexible base is waterproof.
Kendall, however, teaches a dome-shaped wound covering device which includes a wound cover portion (raised non-adhesive portion 112) and a flexible base (adhesive layer 111; formed from flexible material as described in para [0020]) wherein the flexible base is waterproof (para [0019]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the flexible base of Downing in view of Knerr from a waterproof material as taught by Kendall in order to protect a covered wound from becoming wet which could lead to infection or skin maceration at the wound site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786